PER CURIAM.
The petition is granted and Tarrus Hak-eem Kelly is hereby afforded a belated appeal from judgments and sentences in Escambia County case numbers 2005-CF-004874, 2005-CF-000433, 2005-CF-004156, and 2005-CF-00432. In addition to judgment and sentence, petitioner may obtain review of the trial court’s order denying motion to withdraw plea which was made in accordance with Florida Rule of Criminal Procedure 3.170(0- See Fla. R.App. P. 9.020(h). Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel for Kelly in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.